DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following is a non-final office action. 
Claims 1-20 are currently pending and have been examined on their merits. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Claims 1 and 11 recite a system (i.e. a machine such as a concrete thing, consisting of parts, or of certain devices and combination of devices), and therefore each claim falls within one of the four statutory categories. 

Step 2A prong 1 (Is a judicial exception recited?): 
The representative claims 1 and 11 recite a portfolio profile comprising a collection of artistic works, a collection of user characteristics, a collection of fan demographic information, and a collection of existing user accomplishments; 
The claims recite a mental process and a certain method of organizing human activity. Before computers it would have been obvious for a person to put together a portfolio of their content or a collection of content and assess the work by comparing it to their accomplishments and target demographic to help plan out a collaboration project to better reach a target demographic. Additionally, this process would also be considered a method of organizing human activity as it relates to tracking or organizing information (i.e. tracking remark data from individuals, processing it according to a series of rules, and displaying the results). The claims are directed towards managing personal behavior or relationships or interactions between people. As the claims recite a method for collecting information such as remarks and presenting them to individuals using a social network. Examples of cases the courts have found to recite managing interactions between people include Interval Licensing LLC, v. AOL, Inc., 896 F.3d 1335, 127 USPQ2d 1553 (Fed. Cir. 2018). The social activity at issue was the social Interval Licensing LLC v. AOL, Inc., 193 F. Supp.3d 1184, 1188 (W.D. 2014)). The patentee claimed an attention manager for acquiring content from an information source, controlling the timing of the display of acquired content, displaying the content, and acquiring an updated version of the previously-acquired content when the information source updates its content. 896 F.3d at 1339-40, 127 USPQ2d at 1555. The Federal Circuit concluded that "[s]tanding alone, the act of providing someone an additional set of information without disrupting the ongoing provision of an initial set of information is an abstract idea," observing that the district court "pointed to the nontechnical human activity of passing a note to a person who is in the middle of a meeting or conversation as further illustrating the basic, longstanding practice that is the focus of the [patent ineligible] claimed invention." 896 F.3d at 1344-45, 127 USPQ2d at 1559. Additional, examples the courts have found recites an abstract idea includes  filtering content, BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1345-46, 119 USPQ2d 1236, 1239 (Fed. Cir. 2016) (finding that filtering content was an abstract idea under step 2A, but reversing an invalidity judgment of ineligibility due to an inadequate step 2B analysis).
Step 2A Prong 2 (Is the exception integrated into a practical application?): The claims additionally recite; 
Claim 1: A career planning and project collaboration system comprising: an overall score calculator, a simulated score calculator, a user interface for displaying.
Claim 11: A computing apparatus having a processor and a memory with computer readable program code, the processor under control of the computer readable program code configured to automatically or under user control, an overall score calculator, a simulated score calculator, a user interface for displaying.
However, the limitations merely amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). Furthermore, a method for transmitting, receiving, and processing information does not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

The dependent claims 2-10 and 12-20 further narrow the abstract idea recited in the independent claims 1 and 11 and are therefore directed towards the same abstract idea. 

Step 2B (Does the claim recite additional elements that amount to significantly more that the judicial exception?): As discussed above, the additional imitations amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). See reasoning for Step 2A prong 2. It is well- understood, routine, and conventional to use a computer to gather, analysis, and present information to a plurality of users. It is also well-understood routine and conventional to use social networking services or online service to manage a user’s content collection and determine career choices (see Specification [0003]) (also see court case A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). See MPEP 2106.05(d) as well as USPTO Memorandum: Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (April 19, 2018). And the following court cases (See MPEP 2106.05(d). Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). 

The dependent claims 2-10 and 12-20 further narrow the abstract idea recited in the independent claims 1 and 11 and are therefore directed towards the same abstract idea. 
Claims 2, 10, and 12-15 are directed towards further narrowing the abstract idea of receiving collection data.
Claims 4-9 are directed towards further narrowing the abstract idea of displaying data on a map.
Claims 16-17 are directed towards further narrowing the abstract idea of storing the collected data. 
Claim 6 further recites the limitation of a display which are directed towards merely applying the abstract idea to a technical field or merely using a computer to perform the abstract idea. Therefore the additional limitations do not direct the judicial exception into a practical application.

Therefore, claims 1-20 are rejected under U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-13, and 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Constantinides (US 2018/0069817).
Therefore, Claims 1-2, 5-13, and 15-16 are rejected under U.S.C. 102.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-9, 11, 14, and 16-19are rejected under 35 U.S.C. 103 as being unpatentable over Berryman (US 2017/0109839) in view of Munaco (US 2013/0238444). 
Claims 1 and 11: Berryman discloses a career planning and project collaboration system comprising: a portfolio profile comprising a collection of artistic works, a collection of user characteristics, and a collection of existing user accomplishments (Paragraph [0006]; [0031]; [0041-0043]; Fig. 1, embodiments of a collaborative scoring system for identifying artists with success potential are described herein. An example system can score collaborative challenges based at least in part on social, audience, engagement, and reach. The system can determine an engagement score based on assigning points to, for example: profile creation, followers, following, uploading assets, sharing content, invites to projects, and based on registration of invited users. A basic way a user may interact is setting up a profile. A user may create or upload content (e.g. audio, video, graphical, textual, material, etc. The system may track personality profile data that is generated by or collected for a user. This can include biographical, personal, or interest information submitted by a scored user). An overall score calculator for determining an overall user score from weights assigned to the existing user accomplishments by the system (Paragraph [0006]; [0031]; [0062-0063]; [0076] Fig. 1, embodiments of a collaborative scoring system for identifying artists with success potential are described herein. An example system can score collaborative challenges based at least in part on social, audience, engagement, and reach. The system can determine an engagement score based on assigning points to, for example: profile creation, followers, following, uploading assets, sharing content, invites to projects, and based on registration of invited users. A scoring server can associate points and weights with various types of information. For example, a scored user gaining 100 likes on a piece of uploaded content on a particular scoring source may be associated with a A simulated score calculator for determining a simulated score from one or more of weights assigned to selected ones of the existing user accomplishments and weights assigned to added user accomplishments (Paragraph [0006]; [0031]; [0062-0063]; [0076] Fig. 1, embodiments of a collaborative scoring system for identifying artists with success potential are described herein. An example system can score collaborative challenges based at least in part on social, audience, engagement, and reach. The system can determine an engagement score based on assigning points to, for example: profile creation, followers, following, uploading assets, sharing content, invites to projects, and based on registration of invited users. A scoring server can associate points and weights with various types of information. For example, a scored user gaining 100 likes on a piece of uploaded content on a particular scoring source may be associated with a point value of 3, as one component of engagement category that itself may be associated with a weight of 0.4 in an overall MCS determination formula. System can aggregate and weight points for various such components according to associated values in scoring database. Similarly, the administrator can adjust weights for calculating engagement. These attributes can be weighted to determine how much each of the attribute factors into the overall engagement score). A user interface for: displaying the overall user score (Paragraph [0006]; [0031]; [0062-0063]; [0076]; [0091-0092]; Figs. 4 and 7, embodiments of a collaborative scoring system for identifying artists with success potential are described herein. An example system can score collaborative challenges based at least in part on social, audience, engagement, and reach. The system can determine an engagement score based on assigning points to, for example: profile creation, followers, following, uploading assets, sharing content, invites to projects, and based on registration of invited users. A scoring server can associate points and weights with various types of information. System can aggregate and weight points for various such components according to associated values in scoring database. Similarly, the administrator can adjust weights for calculating engagement. These attributes can be weighted to determine how much each of the attribute factors into the overall engagement score. The system can generate an administration console for a collaboration platform. It can be in the form of a graphical user interface. The system can determine a social score for each of the performers). Displaying a list of the existing user accomplishments and providing an input for the added user accomplishments from which to select for the simulated score (Paragraph [0006]; [0031]; [0062-0063]; [0076]; [0091-0092]; Figs. 4 and 7, embodiments of a collaborative scoring system for identifying artists with success potential are described herein. An example system can score collaborative challenges based at least in part on social, audience, engagement, and reach. The system can determine an engagement score based on assigning points to, for example: profile creation, followers, following, uploading assets, sharing content, invites to projects, and based on registration of invited users. A scoring server can associate points and weights with various types of information. System can aggregate Displaying the simulated score for the selected actual and added user accomplishments; and allowing a user to vary the selected existing and added user accomplishments and weights assigned to the existing and added user accomplishments to change the simulated score (Paragraph [0006]; [0031]; [0062-0063]; [0076] Fig. 1, embodiments of a collaborative scoring system for identifying artists with success potential are described herein. An example system can score collaborative challenges based at least in part on social, audience, engagement, and reach. The system can determine an engagement score based on assigning points to, for example: profile creation, followers, following, uploading assets, sharing content, invites to projects, and based on registration of invited users. A scoring server can associate points and weights with various types of information. For example, a scored user gaining 100 likes on a piece of uploaded content on a particular scoring source may be associated with a point value of 3, as one component of engagement category that itself may be associated with a weight of 0.4 in an overall MCS determination formula. System can aggregate and weight points for various such components according to associated values in scoring database. Similarly, the administrator can 
However, Berryman does not disclose a collection of fan demographic information.
In the same field of endeavor of managing an artist’s online presence Munaco teaches a collection of fan demographic information (Paragraph [0044]; [0052-0054]; Fig. 2A, the electronic information provided on a member’s homepage may include a profile, real time comments, and demographic information. Applicant wishes to define demographic inflation as including name, age, sex, geographic location, interests, and entertainment preferences. The social media network service may also compile demographic information of the commenting members). 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of managing and rating artists or online content creators as disclosed by Berryman with the system of collecting fan demographics information as taught by Munaco. With the motivation of promoting and networking individual artists to help them improve their overall social standing (Munaco [0006-0007]).
Claims 4 and 14: Modified Berryman discloses the career planning and project collaboration system as per claims 1 and 11. However, Berryman does not disclose wherein the collection of fan demographic information comprises one or more of age range, economic status, resident location type, country, and contact information for push notifications.
In the same field of endeavor of managing an artist’s online presence Munaco teaches wherein the collection of fan demographic information comprises one or more of age range, economic status, resident location type, country, and contact information for push notifications (Paragraph [0044]; [0052-0054]; Fig. 2A, the electronic information provided on a member’s homepage may include a profile, real time comments, and demographic information. Applicant wishes to define demographic inflation as including name, age, sex, geographic location, interests, and entertainment preferences. The social media network service may also compile demographic information of the commenting members). 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of managing and rating artists or online content creators as disclosed by Berryman with the system of wherein the collection of fan demographic information comprises one or more of age range, economic status, resident location type, country, and contact information for push notifications as taught by Munaco. With the motivation of promoting and networking individual artists to help them improve their overall social standing (Munaco [0006-0007]).
Claims 6 and 16: Modified Berryman discloses the career planning and project collaboration system as per claims 15 and 15. Berryman further discloses wherein the data related to performance metrics comprises values assigned to one or more of a location, a reputation, individual reviews, ensemble reviews, recommendations, awards, event/show highlights, audience demographics, and fan engagement metrics (Paragraph [0019]; [0031]; [0062-0063]; [0076] Fig. 1, the system can include a 
Claims 7 and 17: Modified Berryman discloses the career planning and project collaboration system as per claims 1 and 11. However, Berryman does not disclose further comprising a presentation generator for generating presentations from one or more of at least portions of works from the collection of artistic works and information from the collection of user characteristics, collection of fan demographic information, and the collection of existing user accomplishments.
In the same field of endeavor of managing an artist’s online presence Munaco teaches further comprising a presentation generator for generating presentations from one or more of at least portions of works from the collection of artistic works and information from the collection of user characteristics, collection of fan demographic information, and the collection of existing user accomplishments (Paragraph [0044]; [0052-0054]; Fig. 2A, the electronic information provided on a member’s homepage may include a profile, real time comments, and demographic information. Applicant wishes to define demographic inflation as including name, age, sex, geographic location, interests, and entertainment preferences. The social media network service may also compile demographic information of the commenting members). 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of managing and rating artists or online content creators as disclosed by Berryman with the system of further comprising a presentation generator for generating presentations from one or more of at least portions of works from the collection of artistic works and information from the collection of user characteristics, collection of fan demographic information, and the collection of existing user accomplishments as taught by Munaco. With the motivation of promoting and networking individual artists to help them improve their overall social standing (Munaco [0006-0007]).
Claims 8 and 18: Modified Berryman discloses the career planning and project collaboration system as per claims 1 and 11. Berryman further discloses further comprising a social media integration for exchanging information with social media platforms, wherein the social media integration comprises a push notification program triggered to send a notification based on a user determined criteria (Paragraph [0019]; 
Claims 9 and 19: Modified Berryman discloses the career planning and project collaboration system as per claims 8 and 18. Berryman further discloses wherein the social media integration comprises streaming services for streaming artistic works to an audience (Paragraph [0019]; [0030-0034]; Fig. 1, the system can include a collaboration platform where performers are ranked against each other based on live performance feedback, raw social media numbers, and fan engagement. Scoring sources can include websites such as streaming platforms. An example system can score collaborative challenges based at least in part on social, audience, engagement, and reach. A user may create or upload content (e.g. video) to a social media profile, video hosting portal, or band contest website).
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Berryman (US 2017/0109839) in view of Munaco (US 2013/0238444) further in view of Barlow (US 2015/0356691). 
Claims 2 and 12: Modified Berryman discloses the career planning and project collaboration system as per claims 1 and 11. However, Berryman does not disclose wherein the collection of artistic works comprises primary artistic works created by a user and secondary artistic works created by others.
In the same field of endeavor of managing a collection of an artist’s works Barlow teaches wherein the collection of artistic works comprises primary artistic works created by a user and secondary artistic works created by others (Paragraph [0056-0058]; Figs. 8 and 9, once a work is identified through the user of the work identification field the server will provide for a rating interface. The rating interface can provide the user with the title of the work being rated, a comment entry field, and/or a plurality of rating interfaces that are individually associated with a rating category or characteristic to be rated. The rating interface can be displayed a slide tool having a point that can be repositioned along the slide to indicate a value for the particular category or characteristic being rated. In certain aspects the previously rated works may be a certain number of works from a genre. The number of works displayed in a secondary display can be the last 10 or 20 works rated for a particular genre, the last 10-20 works associated with a user defined criteria).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of managing and rating artists or online content creators as disclosed by Berryman with the system of wherein the collection of artistic works comprises primary artistic works created by a user and secondary artistic works created by others as taught by Barlow. With the motivation of promoting and networking individual artists to help them improve their overall social standing by allowing artists to improve the content being created by understanding their current work (Barlow [0002]).
Claims 3, 5, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Berryman (US 2017/0109839) in view of Munaco (US 2013/0238444) further in view of Dion (US 2007/0094121).
Claims 3 and 13: Modified Berryman discloses the career planning and project collaboration system as per claims 1 and 11. However, Berryman does not disclose wherein the collection of user characteristics comprises a physical description of the user and a description of skills at which the user is proficient.
In the same field of endeavor of managing an artist’s online portfolio Dion teaches wherein the collection of user characteristics comprises a physical description of the user and a description of skills at which the user is proficient (Paragraph [0067-0068]; Figs. 11 and 12, the user or staff member is prompted to enter information that includes but is not limited to skills, competencies, licenses, and certifications. The software will aggregate, store, and retrieve the information when promoted. When a user desires complete system inputs the line to function will facilitate the user updates of personal demographic details and selection of a set of keywords that assist in describing the user and their objectives).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of managing and rating artists or online content creators as disclosed by Berryman with the system of wherein the collection of user characteristics comprises a physical description of the user and a description of skills at which the user is proficient as taught by Dion. With the motivation of promoting and networking individual artists to help them improve 
Claims 5 and 15: Modified Berryman discloses the career planning and project collaboration system as per claims 1 and 11. However, Berryman further discloses a time between performances, a list of future performances, and data related to performance metrics
However, Berryman does not disclose wherein the collection of user accomplishments comprises one or more of an educational level attained by a user, a list of educational courses completed by a user.
In the same field of endeavor of managing an artist’s online portfolio Dion teaches wherein the collection of user accomplishments comprises one or more of an educational level attained by a user, a list of educational courses completed by a user (Paragraph [0067-0068]; Figs. 11 and 12, the user or staff member is prompted to enter information that includes but is not limited to skills, competencies, licenses, and certifications. The software will aggregate, store, and retrieve the information when promoted. When a user desires complete system inputs the line to function will facilitate the user updates of personal demographic details and selection of a set of keywords that assist in describing the user and their objectives. The user chooses to further define the education the user has as an input).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of managing and rating artists or online content creators as disclosed by Berryman with the system of wherein the collection of user characteristics comprises a physical description of the user and a description of skills at which the user is proficient as taught by Dion. With the motivation of promoting and networking individual artists to help them improve their overall social standing by better managing a comprehensive portfolio detailing the artist and their works (Barlow [0007]).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Berryman (US 2017/0109839) in view of Munaco (US 2013/0238444) further in view of Berson (US 2016/0055597).
Claims 10 and 20: Modified Berryman discloses the career planning and project collaboration system as per claims 1 and 11. However, Berryman does not disclose further comprising a collaboration tool for sharing and editing information among users to jointly produce artistic works.
 In the same field of endeavor of managing a reputation score Berson teaches further comprising a collaboration tool for sharing and editing information among users to jointly produce artistic works (Paragraph [0024]; [0047]; Fig. 2, some embodiments provide a system that is an integrated solution for content creators/collaborators (e.g. directors, actors, etc.) to network with and exchange ideas in a media rich environment. Annotations created by the content creators in association with a project and video production within the system may take the form of text, video, audio, of photos and may be visually represented along a video timeline in the form of various color coded icons. The annotations may also be commented on by other verified collaborators of the content, peers, etc.).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of managing and rating artists or online content creators as disclosed by Berryman with the system of managing further comprising a collaboration tool for sharing and editing information among users to jointly produce artistic works as taught by Berson. With the motivation of 

Therefore, Claims 1-20 are rejected under U.S.C. 103.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Chacker (US 2003/0195795) Method and system for an online talent business.
Publicover (US 2020/0349611) Computerized method and system for providing customized entertainment content.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/COREY RUSS/Examiner, Art Unit 3629   

/RICHARD W. CRANDALL/Examiner, Art Unit 3689